Citation Nr: 0804049	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-11 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
(DDD) of the lumbosacral spine currently rated as 20 percent 
disabling.

2.  Entitlement to an initial rating higher than 10 percent 
for neuropathy and radiculopathy of the left lower extremity 
associated with DDD of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active duty service from March 1989 to July 
1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2003, the RO notified the veteran of the grant of 
a 20 percent rating for DDD of the lumbosacral spine and a 
separate 10 percent disability evaluation for neuropathy and 
radiculopathy of the left lower extremity associated with DDD 
of the lumbosacral spine.  Later that month, the veteran 
indicated disagreement with both assigned ratings for the 
neuropathy and radiculopathy of the left lower extremity as 
well as, DDD of the lumbosacral spine.  Although the RO 
issued a statement of the case (SOC) in February 2005 that 
considered an increased rating for DDD of the lumbosacral 
spine, it did not include the issue of the assignment of an 
initial rating higher than 10 percent for neuropathy and 
radiculopathy of the left lower extremity.  An unprocessed 
notice of disagreement should be remanded, not referred, to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

In his arguments, the veteran contends that he has 
radiculopathy associated with both lower extremities.  As 
noted, the RO has granted a separate rating for radiculopathy 
and neuropathy affecting the left lower extremity.  On review 
of the record, the degree of neurological impairment caused 
by his disability is not clear.  A VA examiner in October 
2003 noted a decrease in sensation in left lower extremity, 
while the most recent VA examination conducted in May 2004 
indicates that the sensory examination was completely normal.  
Neither examiner commented on the right lower extremity 
(although it appears that the veteran did not complain of 
right lower extremity impairment).  Additional examination is 
needed to determine the extent of the neurological impairment 
caused by his disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
health providers who have provided 
treatment for these service-connected 
disabilities.  When the requested 
information and any necessary 
authorizations have been received, the 
RO/AMC should request legible copies of 
all pertinent clinical records that have 
not been previously obtained.  All records 
obtained should be associated with the 
claims file.

2.  The RO/AMC should make arrangements 
with the appropriate VA medical facility 
for the veteran to be examined by a 
neurologist to evaluate the extent of the 
neurological impairment associated with 
the service-connected lumbar spine 
disability.  Any indicated tests deemed 
necessary should be performed.  The 
examiner should specifically identify any 
evidence of neuropathy due to the service-
connected disability.  The examiner is 
requested to describe all clinical 
findings in detail.  It should be 
indicated whether there is unilateral or 
bilateral lower extremity involvement.

3.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If the benefits 
sought remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



